Citation Nr: 1645656	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  09-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Veteran discussed the issue of entitlement to a TDIU and submitted additional evidence in support of his claim.  A transcript of the hearing is associated with the record.

In January 2015, the Board remanded the appeal for referral to the Director of Compensation Service (Director) for extraschedular consideration.  In April 2015, the Director denied entitlement to a TDIU on an extraschedular basis.

In November 2015, the Veteran requested that he be scheduled for another hearing.  A new hearing is warranted only upon a written motion based upon sufficient cause, such as when "a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed."  See 38 C.F.R. § 20.717 (2015).  The Veteran has not provided a specific reason as to why he requests a second hearing, and the November 2014 hearing transcript is complete and of record.  The Board finds no grounds to warrant scheduling a second hearing at this time.  See 38 C.F.R. §§ 20.700, 20.717 (2015).


FINDINGS OF FACT

1.  In April 2014, the Director of Compensation Service denied the Veteran's claim for an extraschedular TDIU.

2.  The Veteran has not been rendered unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO mailed the Veteran a letter, dated in June 2010, informing him of the requirements to substantiate a claim for a TDIU, and has provided him with copies of all subsequent readjudications, including the April 2015 Director's decision and subsequent Supplemental Statement of the Case denying entitlement to a TDIU on an extraschedular basis.  In November 2014, the Veteran waived RO review of newly submitted evidence.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim for TDIU.  Specifically, VA has obtained post-service VA outpatient records from the Denver VA Medical Center, a copy of the 1992 Social Security Administration (SSA) determination concerning the Veteran, and VA Vocational Rehabilitation records.  In addition, the Veteran has been afforded numerous VA examinations, most recently in June 2015, which specifically addressed his service-connected disabilities.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough clinical evaluations, and offered assessments of his overall occupational impairment based on specific findings and medical principles.  The Board finds that these examinations, considered collectively, are adequate, and additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay statements of the Veteran have also been associated with the record and have been reviewed.

During the November 2014 Board hearing, the undersigned VLJ clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim, including the type of evidence needed to substantiate a claim for TDIU on an extraschedular basis.  In addition, the VLJ questioned the Veteran as to whether he had any outstanding evidence he wished to submit.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the issue decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran avers that he is entitled to a TDIU on an extraschedular basis.  Specifically, he alleges that his service-connected lumbar spine intervertebral disc syndrome with degenerative arthritis of the spine and bilateral lower extremity radiculopathy prevents him from securing and following a substantially gainful occupation.  For the following reasons, the Board finds that an extraschedular TDIU is not warranted.

In general, total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  In sum, to warrant a TDIU, the evidence must show that the claimant is incapable of "performing the physical and mental acts required" to be employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is in receipt of service connection for lumbar spine intervertebral disc syndrome with degenerative arthritis of the spine and bilateral lower extremity radiculopathy, rated as 40 percent disabling; and residuals of left mandible fracture, rated as 10 percent disabling.  His combined rating for these disabilities is 50 percent.  Thus, he does not meet the schedular threshold for TDIU under 38 C.F.R. § 4.16(a).

As indicated above, 38 C.F.R. § 4.16(b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The Board, however, lacks the authority to grant a TDIU on an extraschedular basis in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Rather, the Board must first refer the claim to the Director.  See VAOPGCPREC 6-96 (Aug. 16, 1996) (discussing the holding in Floyd v. Brown, 9 Vet. App. 88, 96 (1996)); see also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996).

In January 2015, the Board determined that there was some evidence of unemployability, noting that a 1992 SSA determination reflected that the Veteran was awarded benefits based in part on his severe degenerative disc disease, and that the record included medical opinions from physicians who found the Veteran to be unemployable or capable of only light or sedentary duties that were inconsistent with his occupational history.  Accordingly, the Board remanded the appeal to the Director for consideration for an extraschedular TDIU under 38 C.F.R. § 4.16(b).

In April 2015, the Director denied entitlement to a TDIU on an extraschedular basis, concluding, based on the Veteran's education and work history, that it was possible he could be substantially gainfully employed in a sedentary occupation.  The Board may therefore proceed to consider the matter on the merits.

On his VA Form 21-8940, dated in June 2010, the Veteran indicated that his lower back symptoms rendered him unemployable.  He indicated that he last worked in April 1989 as a "route salesman."  With respect to his education, he noted that he had taken college courses in accounting from September 1975 to January 1977.

In support of his claim, the Veteran submitted a copy of a SSA disability determination, dated in July 1992, which found that his lower back disability prevented him from sustained sitting, walking, or standing; lifting greater than 10 pounds; and persevering on a job due to pain.  Notably, however, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (noting that while a SSA decision is not controlling for VA purposes, it is "pertinent" to a veteran's claim).

On VA examination in August 2010, the Veteran reported being unemployed since 1989 and receiving SSA benefits since that time.  He complained of chronic back pain and stiffness, with multiple daily incidences of sharp, shock-like pain down the right leg.  He was able to drive and used no assistive devices.  He reported being able to walk or sit up for 15 minutes at his own pace, limited by low back pain.  He reported avoiding bending or lifting below the waist level, and stated that lifting more than 10 pounds worsened his low back pain.  On physical examination, the examiner noted that the Veteran was able to walk briskly with a normal gait, and that he appeared to sit comfortably in a chair for at least 30 minutes during the interview.  (The Veteran later disputed this characterization.)  The examiner indicated that there had been no incapacitating episodes requiring physician-ordered bed rest over the past year, but that the Veteran did report at least three flare ups lasting at least four days during which his pain level was a sustained 10/10.

The examiner opined that the Veteran was employable with certain limitations, including: no bending and lifting below waist level; no repetitive twisting of the spine; no pushing/pulling/lifting greater than 10 pounds; and no climbing or work at heights.  In addition, the examiner noted that the Veteran should primarily perform sedentary work, at an ergonomically appropriate work station, with frequent (two to three times per hour) opportunity to stand and stretch.  The examiner counseled against commercial driving, as the Veteran's low back pain would likely worsen from twisting his back while getting out of vehicles.

(Following a separate VA examination concerning the Veteran's service-connected residuals of left mandibular fracture, an examiner opined that this disability caused no hindrance to the Veteran's ability to perform physical and sedentary activities of employment.  The Veteran has never alleged, and indeed the evidence does not suggest, that this disability hinders his ability to work.)

A December 2011 VA anesthesia pain consult note reflects the Veteran's continued reports of chronic low back pain with some radiating pain across the back and occasional paresthesias to his feet.  Pain was worse with sitting and rising from a bended position.  A VA medical resident noted that the Veteran had had injections in the past which provided short term, minimal relief.  A decision was made to discontinue injections and continue with physical therapy and a pain medication regimen.

In July 2012, the Veteran submitted a credit card statement indicating that it took him five days to drive from Colorado to Maryland.  He stated that his lower back problems made it very difficult for him to travel.

On VA examination in April 2014, the Veteran reported having daily pain localized in the lower lumbar area.  He denied bowel or bladder symptoms.  He reported that certain movements caused him to have shooting pains into both legs and if he sat for prolonged periods both legs went numb, although these symptoms resolved with changing positions or movement.  In addition, he reported daily flare ups at 8/10 pain and more severe flare ups about four times per year, which lasted three or four days and resolved with rest.  Flare ups were manifested by increased pain.  On physical examination, the Veteran had reduced range of motion but his gait was normal and there was no evidence of decreased strength or reflexes.  The examiner noted that the Veteran did not use any assistive devices.  In terms of employability, the examiner noted that the Veteran had retired in 1989 but would be capable of a sedentary-type job with the ability to make frequent position changes.  The examiner did note that flare ups could significantly limit the Veteran's functional ability.

During his November 2014 Board hearing, the Veteran testified that he could sit comfortably for only 10 or 15 minutes before having to move around; that he was able to stand for only five or 10 minutes; and that he could walk approximately two or three city blocks before having to stop and rest.  He testified that he took Tramadol for his back pain, noting that it affected his driving.  In terms of occupational and educational history, the Veteran reiterated that his last job was in route sales and that he had taken college courses in accounting in the 1970s.

Following his hearing, the Veteran submitted two medical opinions concerning his employability.  The first, from a VA physician, expressed agreement with the August 2010 VA examination's findings and conclusions but added (without supporting rationale) that "I do not consider him employable."  The second opinion, from a private care provider, stated, "I agree that [the Veteran] is not able to return to his previous occupation at this time due to his age and progression of the degenerative changes in his low back in the last 25 years."  However, the examiner noted, "I think he probably could perform some sedentary or light duties on a part time basis."

On VA examination in June 2015, the Veteran reported that his low back pain was worsening over time.  He stated that the pain was increased by cold weather, as well as bending and twisting.  He also reported constant pain in both legs, which felt like electrical shocks; the examiner noted radiculopathy of both legs.  He reported flare ups of back pain and reduced range of motion.  The examiner reported that the Veteran had a lack of endurance which affected his low back with repeated use over time.  There was no evidence of abnormal gait or abnormal spine contour, and strength and reflexes were normal.  The examiner noted that the Veteran could not sit, stand, or walk for prolonged periods of time without pain.  He required a brace and/or a cane for prolonged ambulation.  With regard to occupational impact, the examiner opined:

The Veteran would be able to perform a sedentary position with the following limitations - he would require an ergonomically correct workspace and he would require breaks for periods of sitting after 15 minutes.  He would have difficulty lifting objects greater than 5-10 pounds above shoulder level or below waist due to exacerbation of his pain.  He would have difficulty with a job which required physical activities such as climbing stairs, climbing ladders, or repetitive movements of the spine such as lifting/carrying, push/pull, bend/twist due to exacerbation of his pain.  He would have mild difficulty with mobility in the workplace due to his case use.

After carefully reviewing the record, the Board finds that the weight of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Initially, the Board notes that the Veteran's collegiate education in accounting reflects that he has the ability and training to perform sedentary work.  See Hatlestad, 1 Vet. App. at 168 (level of education is a factor in deciding employability).  Thus, although his most recent occupation was as a truck driver on a sales route, his occupational capacities are not limited to employment requiring manual labor.  Moreover, the weight of the evidence demonstrates that he is physically capable of performing sedentary work.  As noted above, the Veteran's VA examination reports (as well as his lay statements) establish that his back problems have some occupational impact-for example, requiring him to take breaks after sitting or standing for prolonged periods and necessitating an ergonomically correct workspace.  These reports establish that the Veteran would likely not be able to work as a truck driver due to the physical demands of the job.  However, the August 2010, April 2014, and June 2015 VA examiners of record each opined that the Veteran is capable of maintaining sedentary employment.  As these reports are based on thorough reviews of the Veteran's medical history and clinical evaluations of his lumbar spine disability, the Board finds them to be highly persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  (To the extent the December 2014 VA examiner's opinion suggests that the Veteran is unemployable, the Board finds this opinion to be of minimal probative value, as the statement was conclusory and the examiner explicitly agreed with the August 2010 VA findings which determined that the Veteran was able to perform sedentary occupations.  See id.)  In light of the Veteran's education and training in accounting and the reports from VA medical professionals, the Board cannot find that he is incapable of "performing the physical and mental acts required" for sedentary employment.  See Van Hoose, 4 Vet. App. at 363.

The Board acknowledges the Veteran's contention that he tried to register for Vocational Rehabilitation in 2012 but was denied.  At his hearing, he testified that he was told by a VA rehabilitation counselor that "nobody would hire me" and that "I would be wasting his time if he retrained me."  Upon review, the record belies this assertion.  A May 2012 letter from the Veteran's rehabilitation counselor reflects that the Veteran, in fact, voluntarily withdrew from the Vocational Rehabilitation program.  More surprising still, given the Veteran's testimony, the May 2012 assessment reveals that he was actually approved for vocational rehabilitation.  In his report, the assessor noted that the Veteran had a history of completing college courses successfully, and concluded:

Based on [the Veteran's] comprehensive evaluation, it is determined that current [service-connected disabilities] and [nonservice-connected disabilities] will not impede an ability to obtain and maintain employment once successfully trained . . . .  The Veteran also demonstrates motivation and interest in obtaining and maintaining employment based on [his] written and verbal reports as well as documented behavior during the comprehensive evaluation.  Therefore, the achievement of a Vocational Goal is currently reasonably feasible (emphasis added).

Notwithstanding the Veteran's testimony, it is clear from the assessor's report that the Veteran was determined to be capable of employment provided he undergo the approved training.  The fact that he chose to withdraw from the program-and then mischaracterize the circumstances of his assessment under oath-does not aid his claim.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (in determining credibility, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted).

Lastly, the Board has considered the Veteran's general contention that his service-connected lumbar spine disability renders him unemployable.  See Buchanan v. Nicholson, 451 Fed. Cir. 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Even conceding that he is competent to express his belief as to his employability, the Board finds that the Veteran's assertions of unemployability are outweighed by the highly credible medical evaluations discussed above.  Here, the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on their findings.

In sum, the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The most probative evidence of record demonstrates that his lumbar spine disability does not preclude sedentary employment, and he has sufficient training and education to perform at least simple sedentary tasks.  As a consequence, entitlement to a TDIU on an extraschedular basis is not warranted.  The benefit of the doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


